Citation Nr: 1744320	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder of the left upper extremity.  

2.  Entitlement to service connection for a neurologic disorder of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1970.  He had service in the Republic of Vietnam.  His primary occupational specialty was that of power plant operator

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  

In July 2012, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge whose signature appears at the end of this decision.  This appeal was previously before the Board in November 2013 and November 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is yet again required in order to obtain an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his left upper and lower extremity disorders are etiologically related to service.  Specifically, he contends that neurological disability of each extremity is related to his conceded exposure to Agent Orange during his service during the Vietnam War.  In the alternative, he claims that neurological disability of the left upper and lower extremities is related to injuries sustained during his service.  The Board will address all relevant theories of entitlement.  

In an undated statement, the Veteran reported that his symptoms in the left leg and left arm first started in 1978, eight years after he left Vietnam.  He argued that his symptoms had little to do with the ageing process.  During the July 2012 hearing, the Veteran testified that his left extremity symptoms began in 1978 and that he had been receiving treatment for his symptoms since then.  He denied sustaining any left arm diagnoses during service or incurring any injury therein.  The Veteran's wife testified that she had known him for 22 years.  During her training as a nurse, she learned about Agent Orange, and she suggested during her testimony that the Veteran's current neurological difficulties are attributable to his exposure in service.  

Examinations have been conducted during the claim. In a June 2014 opinion, an examiner opined that the Veteran's neurological disabilities of the left arm and leg were not at least as likely as not due to the Veteran's service, to include his presumed exposure to herbicides, stating "[t]here is NO evidence of an in service event that is related to the development of the [V]eteran's neurologic disorder."  In November 2016, the Board found this opinion inadequate because the Veteran's personnel record reflects that he served in the United States Army Reserve from March 1970 to March 1974, after he separated from active duty.  During this time, the Veteran suffered a broken arm and leg in March 1971 and June 1971, respectively.  

The Veteran presented for another examination in February 2017.  The examiner opined that the Veteran's left upper and lower extremity neurological disorders were not related to his active service.  Specifically, he found no evidence of an in-service event that is related to the development of the Veteran's neurological disorders, to include exposure to Agent Orange therein and the sustaining of injuries to the arm and leg (specific side or bone not noted) in March and June 1971.  As rationale, the examiner relied on the contents of an October 2012 VA neurology note that documents the Veteran reporting that he had the onset of his symptoms in 1981.  The examiner relied on the delayed onset of neurological symptoms in rendering his opinion.   
This opinion is inadequate for two reasons.  First, regarding the Veteran's claim that neurological disability had onset as a result of Agent Orange exposure, a rationale for a negative opinion that merely quotes the regulations pertaining to presumptive service connection for disabilities and Agent Orange is not sufficient to address whether neurological disabilities of the left upper and lower extremities are directly related to Agent Orange exposure.  While it is true that early-onset neuropathy is not presumptively related to Agent Orange exposure if manifest to a compensable degree after one year from the Veteran's last exposure, that fact alone does not automatically mean that the Veteran's present disability is not related to his presumed exposure to herbicides in Vietnam.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the rationale given for the VA examiner's opinion is inadequate and an addendum opinion must be sought.

Next, the examiner's opinion is predicated, in part, on a finding that the Veteran did not complain of neurological problems until 1981.  However, in the July 2012 hearing, the Veteran unambiguously testified that both left lower and upper extremities started showing symptoms in 1978.  The Board finds the Veteran credible, and this testimony places the onset of his symptoms three years closer to his separation from active duty.  Thus, the examiner's opinion seems to be based on an inaccurate premise.  Another opinion is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for neurological disability of the left lower and upper extremities.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion to determine the etiology of the Veteran's neurological disorders of the upper and lower extremities.  If possible, the opinion should be provided by a professional who has not previously opined on this matter.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each diagnosed upper and lower left extremity neurological disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of the fact that the Veteran's type of peripheral neuropathy is not the "early-onset" type presumed to be associated with herbicide exposure)?  

In rendering the above opinions, the examiner must consider and address the following evidence the Veteran's July 2012 hearing testimony describing the onset of neurological symptoms in the left upper and lower extremities as occurring in 1978.  

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).


Department of Veterans Affairs


